Title: [April 11. 1776.]
From: Adams, John
To: 


      April 11. 1776. Resolved that a Committee of three be appointed to enquire into the Truth of the Report respecting Governor Tryons exacting an Oath from Persons going by the Packet, and to ascertain the Fact, by Affidavits taken before a Chief Justice, or other Chief Magistrate. The Members chosen Mr. Jay, Mr. Wythe and Mr. Wilson. This helped forward our designs a little.
      Resolved That it be recommended to the several Assemblies, Conventions and Committees or Councils of Safety of the United Colonies, to Use their best Endeavours in communicating to foreign nations, the Resolutions of Congress relative to Trade.—This also was a considerable Advance. But it would now be scarcely credited if I were to relate the Struggle it cost Us to obtain every one of these Resolutions.
     